Filed 2/5/15 P. v. Coffer CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259448
                                                                          (Super. Ct. No. 14PT-00468)
     Plaintiff and Respondent,                                             (San Luis Obispo County)
v.
TERRELL COFFER,
     Defendant and Appellant.




                   Terrell Coffer appeals the order determining him to be a mentally
disordered offender (MDO) and committing him to the Department of Mental Health
(now State Department of State Hospitals) for treatment. (Pen. Code, § 2962 et seq.)1 We
appointed counsel to represent appellant in this appeal. After examining the record,
counsel filed an opening brief in which no issues were raised. On December 29, 2014,
we advised appellant that he had 30 days within which to personally submit any
contentions or issues which he wished us to consider. (People v. Taylor (2008) 160
Cal. App. 4th 304.) On January 12, 2015, we received a supplemental brief from appellant
stating, among other things, that appellant is in clinical remission, that he is not violent
and has voluntarily followed his treatment plan, and that he does not pose a substantial
danger to others.



1
    All statutory references are to the Penal Code unless otherwise stated.
                                                             1
              We conclude that the expert testimony of Doctor Timothy Nastasi
constitutes substantial evidence supporting the trial court's findings that appellant meets
the MDO criteria. (People v. Labelle (2010) 190 Cal. App. 4th 149, 151.) Doctor Nastasi
testified that appellant suffers from schizophrenia, manifested by auditory hallucinations,
command-type hallucinations, and delusional ideations. Appellant believes he must kill
demons and that people are aliens and attaching different body parts onto him.
Appellant's commitment offenses are attempted murder, in which he stabbed his wife
twice in the chest, and battery on emergency personnel in prison. In the second offense,
appellant spit on a psychiatrist, knocked him to the ground, and head-butted him. The
doctor noted that appellant has a significant history of violence which includes stabbing
his stepmother to death (1993), stabbing his wife (2001), tying up a cell mate in prison
(2001), the 2004 assault on a psychiatrist, and violent incidents in 2007 and 2012.
              Doctor Nastasi testified that appellant suffered severe delusional ideations
and auditory hallucinations from February 2014 to July 2014, was subject to an
involuntary medication order (see Keyhea v. Rushen (1986) 178 Cal. App. 3d 526, 542; In
re Qawi (2004) 32 Cal. 4th 1, 27), and was not in remission. Doctor Nastasi opined that
appellant met all the MDO criteria and represents a substantial danger of physical harm to
others by reason of his severe mental disorder.
              This testimony constitutes substantial evidence that appellant meets the
statutory criteria for commitment as an MDO. (§ 2962.)
              The judgment is affirmed.

              NOT TO BE PUBLISHED.

                                                         YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.

                                             2
                                 John A. Trice, Judge

                      Superior Court County of San Luis Obispo

                        ______________________________


             Gerald Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Respondent.




                                          3